Title: Abigail Adams to John Adams, 21 October 1775
From: Adams, Abigail
To: Adams, John


     
      Braintree October 21 1775
     
     Tis ten Days since I have wrote you a line; I have received one Letter since dated 27 of Sepbr. You do not mention having heard from me altho I have wrote six Letters. I thought I should have heard oftner from you in this absence than I had ever done before, but it has been quite otherways. I never found the communication so difficult, and tis only in my Night visions that I know any thing about you.
     I have now the pleasure to tell you that we are all well. Charlly has had an ill turn since I wrote, but soon got better. Mr. Thaxter and Mr. Mason are returnd to me, and my family begins again to appear as it used to. Hayden does not stir. Says he will not go out of the parish unless he is carried out—and here nobody will let him come in. I have offerd him part of the House that Field is in if he will but go out, but no where suits, and it is not to be wonderd at as he has wood at free cost and has plunderd pretty well from the family they live with many articles. I have a great mind to send a sheriff and put him out.
     The sickness has abated here and in the Neighbouring Towns. In Boston I am told it is very sickly among the inhabitants and the soldiry. By a Man one Haskings who came out the day befor yesterday I learn; that there are but about 25 hundred Soldiers in Town. How many there are at Charlstown he could not tell. He had been in Irons 3 weeks, some malicious fellow having said that he saw him at the Battle of Lexinton, but he proved that he was not out of Boston that day, upon which he was releazd, and went with two other men out in a small boat under their Eye to fish. They play’d about near the shore a while catching small fish, till they thought they could possibly reach Dorchester Neck; no sooner were they perceived attempting to escape than they had 20 cannon dischargd at them, but they all happily reachd the shore. He says no Language can paint the distress of the inhabitants, most of them destitute of wood and of provisions of every kind. The Bakers say unless they have a new
      supply of wood they cannot bake above one fortnight longer—their Bisquit are not above one half the former size. The Soldiers are obliged to do very hard duty, and are uneasy to a great degree, many of them declareing they will not continue much longer in such a state but at all hazards will escape; the inhabitants are desperate, and contriveing means of escape. A floating Battery of ours went out two nights ago, and row’d near the Town, and then discharged their Guns. Some of the Ball went into the Work house, some through the Tents in the common, and one through the Sign of the Lamb Tavern; he says it drove them all out of the common, Men, women and children screaming, and throe’d them into the utmost distress. But very unhappily for us in the discharge of one of the cannon, the Ball not being properly ramed down one of them split and killd 2 men and wounded 7 more, upon which they were obliged to return. He also says that the Tories are much distressd about the fate of Dr.
      Church, and very anxious to obtain him, and would exchange Lovel for him. This Man is so exasperated at the ill usage he has received from them that he is determined to inlist immediately. They almost starved him whilst he was in Irons, he says he hopes it will be in his power to send some of them to Heaven for mercy.
     They are building a fort by the Hay market and rending down houses for timber to do it with. In the course of the last week several personshave found means to escape. One of them says tis talked in Town that How will issue a proclamation giving Liberty to all who will not take up arms to depart the Town, and make it death to have any intercourse with the Country afterwards.
     At present it looks as if there was no likelihoods of peace. The Ministry are determind to proceed at all events. The people are already slaves, and have neither virtue or spirit to help themselves or us. The time is hastning when Gorge like Richard may cry a kingdom a kingdom for a horse, and want even that wealth to make the purchase.
     I hope by degrees we shall be innured to hardships and become a virtuous valient people, forgetting our formour Luxery and each one apply with industery and frugality to Manufactory and husbandery till we rival all other Nations by our Virtues.
     I thank you for your amuseing account of the Quakers. Their great stress with regard to coulours in their dress &c. is not the only ridiculous part of their Sentiments with regard to Religious Matters.
     
      There’s not a day, but, to the Man of thought,
      Betrays some secret, that throws new reproach
      on life, and makes him sick of seeing more.
     
     What are your thoughts with regard to Dr. Church? Had you much knowledg of him? I think you had no intimate acquaintance with him. 
       
        “A foe to God was ne’er true Friend to man
        Some sinister intent taints all he does.”
       
       It is a matter of great Speculation what will be his punishment. The people are much enraged against him. If he is set at liberty, even after he has received a severe punishment I do not think he will be safe. He will be dispised and detested by every one, and many suspisions will remain in the minds of people with regard to our rulers; they are for supposing this person is not sincere and that they have jealousy of.
     Have you any prospect of returning. I hoped to have heard from you by the Gentlemen who came as a committe here, but they have been here a week, and I have not any Letters.
     My Father and Sister Betsy desire to be rememberd to you. He is very disconsolate. It makes my heart ake to see him and I know not how to go to the House; he said to me the other day child I see your Mother, go to what part of the house I will. I think he has lost almost as much flesh as if he had been sick, and Betsy poor Girl looks broke and worne with Grief. These near connextions how they twist and cling about the Heart and when torn of draw the best Blood from it—
     
      “Each Friend snatchd from us is a plume
      pluck’d from the wing of Humane vanity.”
     
     Be so good as to present my Regards to Mrs. Hancoke. I hope she is very happy. Mrs. Warren call’d upon me on her Way to Watertown. I wish I could as easily come to you, as she can go to Watertown but tis my Lot. In the 12 years we have been married I believe we have not lived together more than six.
     If you could with any conveniancy procure me the articles I wrote for I should be very glad, more especially the needles and cloth. They are in such demand that we are really distressd for want of them.
     We have had abundance of rain since you left us. I hope the Sickness with which we have been excersised has not reach’d Philadelphia. Mr. Wibird has not been able to preach since you left us, and is in a very low state.
     Our little ones are well. Tommy is so fat he can scarcly see out of his Eyes, but is still excersiced with them fits. Dr. Tufts son is sick with a slow fever. Adieu. I think of nothing further to add but that I am With the tenderest Regard your
     
      Portia
     
     
      PS  Since I wrote the above I have received a Letter by Mr. Bayard for which I thank you. It gives me pleasure to find you in so good health. I have heard this Evening that a Man of War has been sent to Falmouth to make a demand of wood, upon which an express was sent of to our camp, and the express says a few hours after he set out, he heard a smart cannonade. The truth has not yet reachd us. We are anxious to hear from Canady.—If you can procure me some Carolina pink root from any of the Apothecarys I wish you would for Tommy. We think knots of worms is the occasion of his fits. I have tried worm Seed, but it has no Effect.—Write if you can to my Father and Sister. Send the news papers they are very acceptable.
     
    